Citation Nr: 0715979	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from October 2000 
to October 2002.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The veteran had a chronic right knee disorder in service, and 
currently has a right knee disorder that is related thereto.


CONCLUSION OF LAW

A right knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a right knee disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, December 2002 and June 
2003 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against service connection for a right knee disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records, VA medical treatment records, and VA examination 
report have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.  As the Board is 
taking action favorable to the veteran by granting service 
connection for the right knee disorder at issue, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service entrance examination was negative for a 
right knee disorder.  In a November 2000 service medical 
record, the veteran reported right knee pain.  He reported 
that his knee was hit during exercises and that he felt his 
knee cap slide out of place and back in.  The impression was 
status-post patella dislocation.  Another November 2000 
record impression was right knee pain secondary to trauma, 
possible soft tissue injury.  In another November 2000 
service record, the assessment was status-post patellar 
subluxation.  In October 2001 service records, the veteran 
reported right knee pain, locking, dislocations, and a 
history of knee problems.  The assessments included knee 
contusion, patellofemoral syndrome, and possible meniscal 
tear.  In November 2001 service records, the veteran reported 
right knee pain, swelling, locking, subluxation, and 
dislocation.  The assessment was loose body and history of 
patellar instability.  A December 2001 service record 
assessed probable patellofemoral instability.  

In a January 2002 service medical record, the veteran 
reported that he injured his right knee on a run.  The 
diagnosis was patellofemoral syndrome.  In a January 2002 
service record, the veteran reported right knee pain and 
catching that began in October 2001 while playing basketball.  
The veteran reported a previous history of knee problems in 
high school with a possible patellar subluxation/dislocation 
event.  The impression was patellofemoral instability, and 
the plan was right knee diagnostic arthroscopy, possible 
excision of loose body with osteochondritis dissecans (OCD) 
drilling.  January 2002 service records show right knee 
arthroscopy and a diagnosis of patellofemoral instability.  
February 2002, April 2002, and May 2002 service records noted 
the veteran was status-post right knee scope and OCD 
drilling.  A June 2002 service record assessed right knee 
strain.  A September 2002 service record assessed 
patellofemoral syndrome.  The service discharge examination 
assessed chronic right knee pain.

A June 2003 VA joints examination was conducted.  The veteran 
reported that he injured his knee during service while 
playing basketball.  Upon examination, the diagnosis was 
arthroscopic surgery of the knee with normal range of motion.  
The examiner found that an x-ray of the right knee noted old 
asceptic necrosis 1 centimeter in diameter, 
osteocartilaginous free body in joint space.  The examiner 
opined that the right knee clinical examination was normal.  

The Board finds that the medical evidence of record supports 
service connection for a right knee disorder.  Although the 
clinical examination found a normal right knee, x-ray 
evidence of an old asceptic necrosis 1 centimeter in 
diameter, and an osteocartilaginous free body in the joint 
space was shown.  This was noted as a minor abnormality by 
the radiologist, however, at this point in the adjudication 
process, the Board is not addressing the severity of the 
right knee disorder, only whether a right knee disorder is 
present and is related to the veteran's military service.  A 
chronic right knee disorder was shown during the veteran's 
military service, and less than one year subsequent to 
service discharge a right knee disorder is shown on 
radiographic studies and indicated to be "old."  
Accordingly, with application of the doctrine of reasonable 
doubt, service connection for a right knee disorder is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is granted.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The duty to 
assist may include a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Here, the veteran was afforded a July 2003 VA 
psychiatric examination.  The VA examiner noted that the 
veteran had depression/dysthmia during service and diagnosed 
current bipolar disorder.  The examiner did not, however, 
provide an opinion regarding whether the veteran's current 
bipolar disorder was related to active military service, to 
include the inservice diagnosis of dysthmia.  The Board finds 
that there is insufficient medical evidence upon which to 
make a determination of whether the veteran's current 
psychiatric disorder is related to service.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must request an opinion from 
the same VA examiner who conducted the 
July 2003 examination, regarding whether 
the veteran has any psychiatric disorder, 
and if so, whether any currently diagnosed 
psychiatric disorder is related to active 
military service, to include the inservice 
notations of depression, dysthmia, and 
suicidal gesture.  If the examiner 
determines that a new examination is 
required, one must be conducted.  If the 
same examiner is not available, the RO 
must afford the veteran a new 
comprehensive examination to determine the 
nature and etiology of any psychiatric 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether the veteran currently has any 
psychiatric disorder, and if so, whether 
any currently diagnosed psychiatric 
disorder is related to active military 
service, to include the inservice 
notations of depression, dysthmia, or 
suicidal gesture.  A complete rationale 
for any opinion expressed must be included 
in the examination report.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Any examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


